 KMBZ/KMBR RADIOBoonevilleInternationalCorporationd/b/aKMBZ/KMBR RadioandBroadcast EngineersLocal 1259,affiliated with International Broth-erhood of ElectricalWorkers, Petitioner. Case17-UC-143July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn May 30,1986, the Regional Director forRegion 17 issued a Decision and Clarification ofBargaining Unit in the above-captioned proceeding.In his decision,the Regional Director concludedthat the existing unit of all full-time and regularpart-time news editors employed by the Employer'should be clarified to include the position of sportsproducer/news writer.Thereafter,in accordance with Section 102.67 ofthe Board'sRules and Regulations,the Employerfiled a timely request for review alleging that, con-trary to the conclusion of the Regional Director,the sports producers/news writers should be ex-cluded from the unit.The Petitioner filed a state-ment in opposition,contending that the RegionalDirector'sdecision accreting these employees tothe unit was correct.By unpublished order datedOctober 14,1986, the Board (Member Stephensdissenting)granted the Employer's request forreview.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Employer operates two radio stations:KMBZ,an AM station with a news, information,and sports format; and KMBR,an FM easy-listen-ing music station which also broadcasts some news.InNovember 1985 the Employer acquired theright to broadcast Kansas City Royals baseballgames and KMBZ,which had always broadcastsome sports,made plans to increase its sports cov-erage with the beginning of the baseball season inthe spring of 1986. In March the Employer an-nounced the posting of job openings for two sportsproducers/news writers.Two news editors, Cookand Poor,were awarded the positions in April1986.The news editors,who comprise the existingunit,report to Managing Editor Holderby,who re-ports to News Program Director Ludlum. Theywork in the newsroom which they do not leaveexcept in an emergency. Their primary responsibil-ities are to monitor the broadcasts of the stations'The Petitioner was certifiedto represent this unit onMarch 21, 1986.459on the air,monitor the police"scanners,"and "rip"thewire services,that is,tear copy as it comesfrom the wire service machines and place it in bas-kets according to topics.News editors must alsorecord certain"audio feeds"or transmissions fromthewire services and other sources.They make"beat calls" to police and fire agencies severaltimes each shift looking for news,contact variousnewsmakers,and conduct telephone interviews.Coordinating this material,the news editors deter-mine what will be heard on the air.2Generally thenews editors work only 40 hours per week withtheir schedules being set by Holderby.Like the news editors,sports producers/newswriters Poor and Cook do interviews,but are notheard on the air. Unlike the news editors, theywork throughout the studio and are not confinedto the-newsroom.When the Royals are playinghome games,one works at the station and one atthe stadium.The sports producer/news writerworking at the stadium goes to the locker roomand sets up equipment, discusses with the announc-erwho will be interviewed,and makes arrange-ments for the interview.Meanwhile,at the station,the other will be putting highlights of the game ontape,monitoring the game to make sure there areno breakdowns,and answering the telephone forthe postgame call-in show.The Employer presented testimony that thesports producers/news writers are supervised bySports Director Davis who,along with his assist-ant,Burley,does the sports announcing.Davis issaid to have the authority to make recommenda-tionswith respect to hiring and firing, but it doesnot appear whether he is a statutory supervisor.Poor and Cook work with Davis and Burley dis-cussingwith them what guests should be inter-viewed on the shows,making arrangements for theinterview,selecting topics for specific programs,and supplying Davis and Burley with interestingfacts and background material for the shows.The sports producers/news writers,conferringwith Davis,prepare their own schedules based onthe team's schedule and turn them into Ludlumonce a week. On occasion,when the team is intown, they work more than 40 hours per week.Like the news editors,they are hourly paid and re-ceive the same benefits.When Cook and Poorbecame sports producers/news writers they re-ceived the same pay rate they had received asnews editors with a promise of a review in 90 days.2News editors themselves are never on the air. The Employer's on-airperformers are represented by the American Federation of Television andRadio Artists(AFTRA)290 NLRB No. 59 460DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAt the time of the hearing,thesportsproducers/news writers had not as yet performedany news writer functions.According to the Em-ployer,as news writers they will be"reporters"except that they will not be heard on the air. Theywill be assigned to cover nonsports news such asnews conferences,hearings,and special events inthe community.In addition to their news writer as-signments,in the off-season they will continue tobe involved in sports programming.The Petitioner filed the instant petition seekingto clarify the existing unit of news editors to in-clude the two sports producers/news writers.The Regional Director granted the requested ac-cretion,noting that when new employees are foundto have common interests with members of the ex-isting bargaining unit and would,if in existence,have been included in the certified unit,accretionisproper. Though noting that sports producers/-news writers spend significant time away from thestation,the Regional Director found that both thenews editors and the sports producers/news writersare housed in the same facility.Both classificationsprovide support for on-air performers.The Region-alDirector relied on evidence that the Employerconsidered rotating the sports producer functionamong the news editors and eventually selectednews editors to fill the positions.He also relied onLudlum's having the actual supervisory authorityover both groups and pointed out that both classifi-cations enjoy the same wages and benefits and fre-quently share the same working areas.Finally hefound that both classifications are instrumental indetermining what will be aired and how it will bepresented.Thus he concluded that there was a sub-stantial community of interest among these employ-ees that warranted the inclusion of both classifica-tions in the same unit.In requesting review,theEmployer contendsthat the sports producers/news writers do not donews editors'work and have entirely different jobfunctions.Further,the Employer points out thatanother producer,Morrison,whose duties are simi-lar to those of the sports producers/news writers,has never been considered to have functions or in-terests similar to those of the news editors, and isnot included in the existing unit.Morrison pro-duces the midday program which airs each day.The record discloses that Morrison's job is "quitesimilar"or "about the same"as that of sportsproducer/news writer in that she lines up guestsfor interviews and arranges for them to appear onthemidday show.She provides the two middayhostswith books,press releases,notes,and othermaterial necessary for the broadcasts and some-times suggests questions for the hosts to use ininterviews.We agree with the Regional Director's conclu-sion.In determining whether to grant a petition forunit clarification grounded on accretion,the Boardexamines whether the employees sought to be ac-creted not only possess a community of interestwith the unit employees,but also lack a distinctidentity that would warrant placing them in a sepa-rate units Here the petitioner seeks the inclusion ofa new classification-sports producer/news writ-er-into the existing unit of news editors.Essential-ly for the reasons stated by the Regional Director,we find that the sports producers,who producematerial for the employees who broadcast thesports shows,have a community of interest withthe news editors,who produce material for the em-ployees who broadcast the news shows.In fact, asnoted above, the two employees who comprise thenew job classification were historically included inthe unit as two of the five news editors.On obtain-ing broadcasting rights to the Kansas City Royalsbaseball games,the station management found thatitmust have personnel who could devote substan-tial time and energy to servicing the new sportsshows.Because the skills and experience requiredto broadcast these events were similar to those re-quired for the broadcast of the news shows, it wasquite natural for the Employer to give the new as-signment to the two news editors who had ex-pressed an interest in it.But the reassignment didnot significantly change or erode the community ofinterestwhich existed between the newly dubbedsports producers and their news editor colleagues.With respect to the Employer's suggestion thatthe two sports producers have a separate identityin a theoretical unit composed of them and an em-ployee known as the midday producer-apparentlya preexisting,previously excluded job classifica-tion-we find the record evidence too sketchy andinsufficient to conclude,as our dissenting colleaguedoes,that the sports producers share a "greatercommunity of interest"with the unrepresentedmidday producer. Moreover,we believe that theprincipal authorities relied on by our colleague aredistinguishable.InArmstrongRubberCo.,180NLRB 410 (1969),the record evidence clearlydemonstrated that the two units which the unionsought to accrete into a third unit had a long-estab-lished and"close"community of interest with aCould, Inc.,263 NLRB 442, 445 (1982); accord,Universal Security In-strumentsY.NLRB,649 F.2d 247, 253 (4th Cir. 1981);NLRBY.StevensFord Inc., 773 F.2d 468 (2d Cir.1985). See alsoMachinists Local 190 v.NLRB,759 F.2d 1477, 1481 (9th Cir.1985) (the fact that the employeesproposed to be accreteddo lack a distinct identity does not necessarilyrequire the accretion be granted,other factors may preclude accretion). KMBZ/KMBR RADIOnumber of the administrative employees who wereunrepresented.UnitedHospitals,249NLRB 562(1980), is likewise distinguishable on its facts. Therethe union sought to accrete into a multiemployerservice and maintenance unit(covering 21 employ-ers) a group of admitting clerks and interviewersemployed by 2 employers who were consolidatingoperations.The recordshowed that whilesomeofthe admitting clerks employed at one division ofone of theconsolidating employerswere part ofthemultiemployer unit,the remaining clerks andinterviewers working for the second division of thefirstemployerand those working for the secondemployer were unrepresented.Moreover, an "over-whelming majority"of the admitting clerks andinterviewers among all the 21 employing entitiescomprising the multiemployer association had beenhistorically excluded from the unit.On this basis,the Board declined to accrete those previously un-represented admitting clerks and interviewers whoworked for the two consolidating employers.4 Incontrast,the Union here is not attempting to boot-strap previously unrepresented employees into theunit.Indeed,in a sense,all that is involved is aneffort by theUnion to maintain continuity of repre-sentation in the existing bargaining relationship.We affirmthe RegionalDirector and clarify theunit to include the two employees now engaged insports producing/news writingactivity.MEMBER BABSON,dissenting.Unlike my colleagues,Iwould notclarify the ex-isting unit of news editors to include the two sportsproducers/news writers.The Board has traditional-ly required in accretion cases that the petitioned-for employeesshare a verystrong community of4 It appears that those admitting clerks and interviewers who workedfor one of the divisions of one of the consolidating employers and wererepresented by the Union still remained in the unit,despite the fact thatafter the consolidation they would be working together in a single de-partment and in the same offices with many of the unrepresented clerksand interviewers.See 249 NLRB at 562-563. In other words,the closecommunity of interests which the represented clerks and interviewersmight be expected to develop with nonunion fellow clerks and interview-ers would not result in exclusion from the multiemployer unit.461interestwith the unit employees.'Such is not thecase here,where the record makes quite clear thatthe sports producers/news writers have a greatercommunity of interest with the midday producer, anonunit employee. 2The record shows that the sports producers/-news writers and the midday producer work withhosts to produce shows centered around an inter-view format,while the unit employeesprimarilycoordinate breaking news for use on newscasts.Employees in both positions deal with backgroundmaterial and interview aids,while the unit employ-ees deal with news.While all three classificationswork to support on-air performers,the duties ofthe sports producers/news writers are more similarto those of the excluded midday producer than tothose of the unit employees.On prior occasions,the Board has not permittedan accretion where the employees sought to be ac-creted shared a close community of interest withother employees whom the petitioner did not seekto represent.For example,inArmstrong RubberCo., 180 NLRB 410,411 (1969),the Board dis-missed the clarification petition because the tirelaboratory technicians and the scheduling depart-ment employees sought to be accreted shared aclose community of interest with other nonunit em-ployees who performed similar functions. More re-cently, inUnitedHospital,249NLRB 562, 563(1980), the Board rejected a similar attempt atpiecemeal expansion of the unit.Based on the foregoing,Iwould not add thesports producers/news writers to the existing unitwithout a self-determination elections and,there-fore, I respectfully dissent.iSafeway Stores,256 NLRB 918 (1981). See alsoTowne Ford Sales, 270NLRB 311 (1984),enfd.sub nomMachinists District Lodge 190 v. NLRB,759 F.2d 1477(9thCir.1985) (the Board "has followed a restrictivepolicy in finding accretion").2 The midday producer position predated the Union's certification, butthe record does not disclose why this position was excluded from theunit.The Petitioner does not seek to clarify the unit to include themidday producer.a I find it unnecessary to decide whether a unit consisting of themidday producers and the sports producers/news editors is appropriatebecause this issue was neither raised nor litigated